DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 06/03/2021. Claims 1-10 are presently pending and are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a lift driving mechanism and a first shaft driving assembly, in claim 1; a second shaft driving assembly, in claim 6; and a lift driving assembly, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2 and 9-10 are objected to because of the following informalities:
Claim 1 line 11 reads “comprise a”, --comprising a-- is suggested.
Claim 2 line 2 reads “the supporting”, --a supporting-- is suggested.
Claim 9 line 5 reads “second connection rotational”, --second rotational-- is suggested.
Claim 9 line 6 reads “second connection rotational”, --second connection-- is suggested.
Claim 10 line 3 reads “a lift driving assembly”, --the lift driving mechanism is-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 lines 5-6 recite the limitations “a top of the supporting frame” and “a bottom of the supporting frame”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this claim should be depended on claim 2 where a supporting frame is introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (WO 2021075031 A1).
Regarding claim 1, Inagaki discloses a desktop horizontal joint robot (see Fig. 1, 20), comprising: a lift apparatus (40), the lift apparatus comprising: a base (26), a casing (42) supported on the base, a slider seat (41) liftably arranged within the casing, and a lift driving mechanism (43, 44) configured to move the slider seat; and a fixation apparatus (25), the fixation apparatus comprising: a fixation seat (body of 25) in fixed connection with the slider seat, a first rotational shaft (see attached English translation, wherein the rotation shaft of the motor is disclosed) rotatably supported at the fixation seat, and a first shaft driving assembly (35) configured to rotate the first rotational shaft; wherein an optical length encoder (45) is arranged within the casing and configured to detect a linear displacement of the slider seat (see attached English translation, wherein the encoder 45 is configured as a linear encoder that detects a position (elevating position) of the slider 41 (base 25) in the vertical direction); and the fixation apparatus further comprise a first optical angle encoder (35b) configured to detect a rotation angle of the first rotational shaft (see attached English translation, wherein the encoder 35b is attached to the rotation shaft of the motor 35a and is configured as a rotary encoder that detects the amount of rotational displacement of the motor 35a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (WO 2021075031 A1) in view of Carlisle (US 20180354135 A1).
Regarding claim 1, Inagaki discloses a desktop horizontal joint robot (see Fig. 1, 20), comprising: a lift apparatus (40), the lift apparatus comprising: a base (26), a slider seat (41) and a lift driving mechanism (43, 44) configured to move the slider seat; and a fixation apparatus (25), the fixation apparatus comprising: a fixation seat (body of 25) in fixed connection with the slider seat, a first rotational shaft (see attached English translation, wherein the rotation shaft of the motor is disclosed) rotatably supported at the fixation seat, and a first shaft driving assembly (35) configured to rotate the first rotational shaft; wherein an optical length encoder (45) is arranged within the casing and configured to detect a linear displacement of the slider seat (see attached English translation, wherein the encoder 45 is configured as a linear encoder that detects a position (elevating position) of the slider 41 (base 25) in the vertical direction); and the fixation apparatus further comprise a first optical angle encoder (35b) configured to detect a rotation angle of the first rotational shaft (see attached English translation, wherein the encoder 35b is attached to the rotation shaft of the motor 35a and is configured as a rotary encoder that detects the amount of rotational displacement of the motor 35a). Inagaki fails to disclose the lift apparatus comprising: a casing supported on the base. However, Carlisle teaches the lift apparatus (see Fig. 3) comprising: a casing (102) supported on the base (100). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with a casing, as taught by Carlisle, to provide support to the arm assembly (see paragraph [0042]); and to protect the internal components from dust and debris which could cause damage to the robot reducing life span and increasing costs. As a result of the combination, the following limitations would necessarily result: a slider seat (Inagaki, 41) liftably arranged within the casing (Carlisle, 102).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the supporting frame (Inagaki, 42) is arranged within the casing (Carlisle, 102); and the optical length encoder (45) comprises: a code strip and a length encoder reader head (an optical length encoder inherently comprises a sensor, transducer or readhead that is paired with a scale that encodes position; see attached NPL, Wikipedia: Linear encoder, for inherency support). Inagaki in view of Carlisle fail to disclose the code strip arranged at a sidewall of the supporting frame and a length encoder reader head arranged at the slider seat. However, given the finite number of predictable solutions, it would have been obvious to one having ordinary skill in the art as of the effective filing date to pursue the known options within their technical grasp (see MPEP 2143(I)(E)). First, Inagaki discloses “the encoder 45 is configured as a linear encoder that detects a position (elevating position) of the slider 41 (base 25) in the vertical direction.” The disclosure of Inagaki is prior to the effective filing date of the instant application and therefore, at the time of the instant invention, a recognized problem or a need in the art to determine a linear position of the slider was already established. Second, only two predictable solutions exists for determining the position of the slider in the vertical direction, (1) place the code strip at the sidewall of the supporting frame and place the encoder reader head at the slider seat; or (2) place the code strip at the slider seat and place the encoder reader head at the supporting frame. Third, since only two predictable solutions exist, one having ordinary skill in the art at the time the invention was made could have pursued the two known protentional solutions with a reasonable expectation of success. Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, Inagaki fails to specifically disclose the exact placement of the code strip and the encoder reader head. However, placing the code strip at the slider seat and placing the encoder reader head at the slider seat would not modify the operation of the lift device. As such, the above modification would have been obvious to one having ordinary skill in the art.
Regarding claim 4, Inagaki discloses the first optical angle encoder (35b) comprises: a first code disk and a first angle encoder reader head (an optical angle encoder inherently comprises a reader head and a code disk; see attached NPL, Wikipedia: Rotary encoder, for inherency support). Inagaki fails to disclose the first shaft driving assembly comprises: a first driven synchronous pulley, a first driving synchronous pulley, a first synchronous belt wrapping around the first driven synchronous pulley and the first driving synchronous pulley, and a first rotation-driving motor configured to rotate the first driving synchronous pulley; the first driven synchronous pulley and the first rotational shaft are in fixed connection. However, Carlisle teaches the first shaft driving assembly (see Fig. 3, 108) comprises: a first driven synchronous pulley, a first driving synchronous pulley, a first synchronous belt wrapping around the first driven synchronous pulley and the first driving synchronous pulley, and a first rotation-driving motor configured to rotate the first driving synchronous pulley; the first driven synchronous pulley and the first rotational shaft are in fixed connection (see paragraph [0046], wherein the arm assembly drive 106…include a motor and a drive train…the drive train may be very simple, and include a direct connection of a motor rotor to a corresponding link or other driven part…the drive train may include any suitable components, such as belt/chain/cabled drives, pulley, drive axles, bearings, drive gears of any suitable type, etc.). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with a first driven pulley, a first driving pulley, a first belt and a first rotation-driving motor to drive the first driven pulley, as taught by Carlisle, to provide for relatively high-speed robot movements while complying with collaborative robot regulations and other criteria; and to allow the robot to be back-drivable at the joints or movement axes having a low drive ration, e.g., a person bay be able to pivot or otherwise move arm links or other robot components by pushing on the components appropriately with low to moderate force, allowing easy teaching of positions by moving the robot by hand (see paragraph [0046]). Inagaki in view of Carlisle fail to disclose the first code disk fixedly arranged at the first driven synchronous pulley, and the first angle encoder reader head arranged at the fixation seat. However, given the finite number of predictable solutions, it would have been obvious to one having ordinary skill in the art as of the effective filing date to pursue the known options within their technical grasp (see MPEP 2143(I)(E)). First, Inagaki discloses “the encoder 35b is attached to the rotation shaft of the motor 35a and is configured as a rotary encoder that detects the amount of rotational displacement of the motor 35a.” The disclosure of Inagaki is prior to the effective filing date of the instant application and therefore, at the time of the instant invention, a recognized problem or a need in the art to determine a rotational position of the motor was already established. Second, only two predictable solutions exists for determining the position of the slider in the vertical direction, (1) place the code disk at the first driven synchronous pulley and place the first angle encoder reader head at the fixation seat; or (2) place the code disk at the fixation seat and place the first angle encoder reader head at the first driven synchronous pulley. Third, since only two predictable solutions exist, one having ordinary skill in the art at the time the invention was made could have pursued the two known protentional solutions with a reasonable expectation of success. Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, Inagaki fails to specifically disclose the exact placement of the code disk and the first angle encoder reader head. However, placing the code disk at the first synchronous pulley and placing the first angle encoder reader head at the fixation seat would not modify the operation of the first driving assembly. As such, the above modification would have been obvious to one having ordinary skill in the art.
Regarding claim 6, Inagaki discloses a first arm apparatus (21); wherein the first arm apparatus comprises: a first connection seat (surface of 21) fixed  at the first rotational shaft (rotational shaft of 35), a second rotational shaft (rotational shaft of 36) rotatably supported at the first connection seat, and a second shaft driving assembly (36) configured to rotate the second rotation shaft; and the first arm apparatus further comprises a second optical angle encoder (36b) configured to detect a rotation angle of the second rotational shaft (see Fig. 2).
Regarding claim 7, Inagaki discloses the second optical angle encoder (36b) comprises: a second code disk and a second angle encoded reader head (an optical angle encoder inherently comprises a reader head and a code disk; see attached NPL, Wikipedia: Rotary encoder, for inherency support). Inagaki fails to disclose the second shaft driving assembly comprises: a second driven synchronous pulley, a second driving synchronous pulley, a second synchronous belt wrapping around the second driven synchronous pulley and the second driving synchronous pulley, and a second rotation-driving motor configured to rotate the second driving synchronous pulley; the second driven synchronous pulley is in fixed connection with the second rotational shaft. However, Carlisle teaches the second shaft driving assembly (112) comprises: a second driven synchronous pulley, a second driving synchronous pulley, a second synchronous belt wrapping around the second driven synchronous pulley and the second driving synchronous pulley, and a second rotation-driving motor configured to rotate the second driving synchronous pulley; the second driven synchronous pulley is in fixed connection with the second rotational shaft (see paragraph [0046], wherein the arm assembly drive 106…include a motor and a drive train…the drive train may be very simple, and include a direct connection of a motor rotor to a corresponding link or other driven part…the drive train may include any suitable components, such as belt/chain/cabled drives, pulley, drive axles, bearings, drive gears of any suitable type, etc.). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with a second driven pulley, a second driving pulley, a second belt and a second rotation-driving motor to drive the second driven pulley, as taught by Carlisle, to provide for relatively high-speed robot movements while complying with collaborative robot regulations and other criteria; and to allow the robot to be back-drivable at the joints or movement axes having a low drive ration, e.g., a person bay be able to pivot or otherwise move arm links or other robot components by pushing on the components appropriately with low to moderate force, allowing easy teaching of positions by moving the robot by hand (see paragraph [0046]). Inagaki in view of Carlisle fail to disclose the second code disk fixedly arranged at the second driven synchronous pulley, and the second angle encoder reader head arranged at the fixation seat. However, given the finite number of predictable solutions, it would have been obvious to one having ordinary skill in the art as of the effective filing date to pursue the known options within their technical grasp (see MPEP 2143(I)(E)). First, Inagaki discloses “The encoder 36b is attached to the rotation shaft of the motor 36a and is configured as a rotary encoder that detects the amount of rotational displacement of the motor 36a.” The disclosure of Inagaki is prior to the effective filing date of the instant application and therefore, at the time of the instant invention, a recognized problem or a need in the art to determine a rotational position of the motor was already established. Second, only two predictable solutions exists for determining the position of the slider in the vertical direction, (1) place the second code disk at the second driven synchronous pulley and place the second angle encoder reader head at the fixation seat; or (2) place the second code disk at the fixation seat and place the second angle encoder reader head at the second driven synchronous pulley. Third, since only two predictable solutions exist, one having ordinary skill in the art at the time the invention was made could have pursued the two known protentional solutions with a reasonable expectation of success. Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, Inagaki fails to specifically disclose the exact placement of the second code disk and the second angle encoder reader head. However, placing the second code disk at the second synchronous pulley and placing the second angle encoder reader head at the fixation seat would not modify the operation of the second driving assembly. As such, the above modification would have been obvious to one having ordinary skill in the art.
Regarding claim 10, Inagaki fails to disclose the lift driving mechanism comprises: a top runner, a bottom runner, a lift transmission belt wrapping around the top runner and the bottom runner, and a lift driving assembly configured to enable the lift transmission belt to rotate. However, Carlisle teaches the lift driving mechanism (see Fig. 3, 106) comprises: a top runner, a bottom runner, a lift transmission belt wrapping around the top runner and the bottom runner, and a lift driving assembly configured to enable the lift transmission belt to rotate (see paragraph [0046], wherein drive 106… include a motor and drive train that have a low drive ratio, i.e., of 25:1 or less. In some cases, the drive train may be very simple, and include a direct connection of a motor rotor to a corresponding link or other driven part of the robot. In other cases, the drive train may include any suitable components, such as belt/chain/cable drives, pulleys, drive axles, bearings, drive gears of any suitable type, etc.). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with a top runner, a bottom runner, a lift transmitting belt and a lift driving assembly, as taught by Carlisle, to provide for relatively high-speed robot movements while complying with collaborative robot regulations and other criteria; and to allow the robot to be back-drivable at the joints or movement axes having a low drive ration, e.g., a person bay be able to pivot or otherwise move arm links or other robot components by pushing on the components appropriately with low to moderate force, allowing easy teaching of positions by moving the robot by hand (see paragraph [0046]). The combination would necessarily result in the following limitations: the top runner (Carlisle, pulley) is rotatably supported at a top of the supporting frame (Inagaki, 42) within the casing (Carlisle, 102); the bottom runner (Carlisle, pulley) is rotatably supported at a bottom of the supporting frame (Inagaki, 42); and the slider seat (Inagaki, 41) is slidably arranged at the supporting frame (Inagaki, 42) and is in fixed connection with the lift transmission belt (Carlisle, belt drive).

Claim 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (WO 2021075031 A1) in view of Carlisle (US 20180354135 A1) in view of Wikipedia.
Regarding claim 3, Inagaki fails to disclose the optical length encoder is an incremental optical length encoder. However, Wikipedia teaches the optical length encoder is an incremental optical length encoder (see first paragraph). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with an incremental encoder, as taught by Wikipedia, to report position changes nearly instantaneously, which allows them to monitor movements of high speed mechanisms in real-time (see third paragraph).
Regarding claim 5, Inagaki fails to disclose the first optical angle encoder is an incremental optical angle encoder. However, Wikipedia teaches the first optical angle encoder is an incremental optical angle encoder (see first paragraph). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with an incremental encoder, as taught by Wikipedia, to report position changes nearly instantaneously, which allows them to monitor movements of high speed mechanisms in real-time (see third paragraph).
Regarding claim 8, Inagaki fails to disclose the second optical angle encoder is an incremental optical angle encoder. However, Wikipedia teaches the second optical angle encoder is an incremental optical angle encoder (see first paragraph). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with an incremental encoder, as taught by Wikipedia, to report position changes nearly instantaneously, which allows them to monitor movements of high speed mechanisms in real-time (see third paragraph).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (WO 2021075031 A1) in view of Carlisle (US 20180354135 A1) in view of Haddadin (US 20190054634 A1).
Regarding claim 9, Inagaki discloses a second arm apparatus (22); wherein the second arm apparatus is fixed at the second rotational shaft (shaft of 36); the second arm apparatus comprises a second connection seat (surface of 22) in connection with the second connection rotational shaft (see Fig. 2). Inagaki fails to disclose the second connection rotational seat is provided with a clamp seat. However, Haddadin teaches the second connection rotational seat (see Fig. 8, surface of 17) is provided with a clamp seat (8). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Inagaki with a clamp seat, as taught by Haddadin, to provide an effector unit for a robot, which can be locked and unlocked via a relative movement of the robot, so that several effectors can be used in the effector unit (see Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658